ENTRY ORDER

                                           2016 VT 135

                         SUPREME COURT DOCKET NO. 2016-428

                                   DECEMBER TERM, 2016

 Representative Donald Turner                      }    ORIGINAL JURISDICTION
                                                   }
    v.                                             }
                                                   }
 Governor Peter Shumlin                            }


                         In the above-entitled cause, the Clerk will enter:

        ¶ 1.    Representative Donald Turner has filed a petition for extraordinary relief
challenging the authority of respondent, Governor Peter Shumlin, to fill an opening on this Court
that is not expected to be realized until April 2017, after respondent leaves office. Until further
order of this Court, respondent is hereby enjoined from making an appointment to the Vermont
Supreme Court. Respondent and petitioner shall file an agreed statement of facts and memoranda
of law on this matter on or before Friday, December 30, 2016. The memoranda of law shall address
petitioner’s standing to bring the petition, as well as the substantive issues raised. A hearing on
the petition shall be held at 1:30 p.m. on Tuesday, January 3, 2017.



                                                 BY THE COURT:



                                                 Paul L. Reiber, Chief Justice

   Publish
                                                 John A. Dooley, Associate Justice
   Do Not Publish

                                                 Marilyn S. Skoglund, Associate Justice


                                                 Harold E. Eaton, Jr., Associate Justice


                                                 Walter M. Morris, Jr., Superior Judge (Retired),
                                                 Specially Assigned